DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from DE102020123615.8, filed on 9/10/2020. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitations “wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm” are vague and indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “wherein the mask is designed for a working wavelength of less than 250 nm,” and the claim also recites “a working wavelength of less than 200 nm” and further recites “a working wavelength of less than 15 nm,” which are increasingly narrow statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim is being interpreted as meaning the mask is designed for a working wavelength of less than 250 nm. Thus, claim 12 is rejected as being indefinite. Appropriate correction is required. 
Regarding claim 14, the limitations “wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm” are vague and indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “wherein the mask is designed for a working wavelength of less than 250 nm,” and the claim also recites “a working wavelength of less than 200 nm” and further recites “a working wavelength of less than 15 nm,” which are increasingly narrow statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the claim is being interpreted as meaning the mask is designed for a working wavelength of less than 250 nm. Thus, claim 14 is rejected as being indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daneshpanah et al. (US PGPub 2014/0086475, Daneshpanah hereinafter). 
Regarding claim 11, Daneshpanah discloses a method for characterizing a microlithographic mask (Figs. 1-4),
wherein structures of a mask intended for use in a lithography process in a microlithographic projection exposure apparatus are illuminated by an illumination optical unit and wherein the mask is imaged onto a detector unit by an imaging optical unit, wherein the detector unit has a plurality of pixels (Figs. 1-4, paras. [0018]-[0020], [0024], [0028], [0036]-[0038], [0040], an optical image of a photomask 202 is acquired by an image sensor having multiple pixels using a metrology system having necessary illumination system and imaging optical unit);
wherein image data recorded by the detector unit are evaluated in an evaluation unit (Figs. 1-4, paras. [0007], [0018]-[0020], [0028]-[0031], [0036]-[0038], the captured image data of the mask are processed in a processor); and
wherein for each pixel of the detector unit a focus stack is recorded in the form of a plurality of individual image representations that differ from one another in respect of the respective distance between mask and imaging optical unit, wherein a correction of the relative focal position is carried out pixel-by-pixel by individually fitting the image data respectively obtained per pixel when recording a focus stack (Figs. 1-4, paras. [0019]-[0020], [0026]-[0031], [0034]-[0040], a through-focus image stack for the pixels of the image sensor is obtained by acquiring multiple images of the same measurement site at different focus settings, and corrections are applied to correct the resulting image by comparing the images to a simulated reference image pixel-by-pixel). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Totzeck et al. (US PGPub 2006/0012873, Totzeck hereinafter) in view of Matejka et al. (DE102015213163, Matejka hereinafter; included with Applicant’s 10/4/2021 IDS). 
Regarding claim 7, Totzeck discloses a method for characterizing a microlithographic mask, 
wherein structures of a mask intended for use in a lithography process in a microlithographic projection exposure apparatus are illuminated by an illumination optical unit and wherein the mask is imaged onto a detector unit by an imaging optical unit (Fig. 5, paras. [0008], [0014], [0028], [0069]-[0074], [0076]-[0079], the mask 1 is imaged onto a detector 6 by illuminating the mask with necessary illumination optics and imaging the mask onto the detector with imaging optics), wherein the detector unit has a plurality of pixels (Fig. 5, paras. [0070], [0071], [0074], [0079], [0082], [0086], [0102], [0117], detector 6 includes a plurality of pixels);
wherein a plurality of individual imaging processes are carried out with a pixel resolution specified by the detector unit, wherein these individual imaging processes differ from one another in respect of the position of at least one polarization-optical element situated in the imaging optical unit (Fig. 5, paras. [0070], [0072]-[0078], [0079], [0082], [0086], [0102], [0117], s-polarized and p-polarized components are successively imaged on detector 6 having a resolution set by the number of pixels of the plurality of pixels of the detector. Optical element 5 is introduced into the imaging unit for p-polarized beam detection);
wherein image data recorded by the detector unit are evaluated in an evaluation unit (paras. [0028], [0074], an evaluating unit combines the images from the detector), wherein polarization-dependent effects on account of a polarization dependence of the interference of electromagnetic radiation that takes place in the wafer plane during the operation of the microlithographic projection exposure apparatus are emulated during this evaluation (Fig. 5, paras. [0028], [0070], [0072]-[0078], [0079], [0081]-[0082], [0086], [0102], [0107]-[0108], [0114]-[0117], the evaluation unit determines the total image of the mask having structures to provide information about the intensity and the polarization characteristics of the mask image. The inspection system thus emulates the exposure system). Totzeck does not appear to explicitly describe wherein the image data recorded by the detector unit during the individual imaging processes are subjected to low-pass filtering prior to the evaluation.
Matejka discloses wherein the image data recorded by the detector unit during the individual imaging processes are subjected to low-pass filtering prior to the evaluation (paras. [0008]-[0012], [0151]-[0156], a low-pass filter process is applied to image data prior to calculation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the image data recorded by the detector unit during the individual imaging processes are subjected to low-pass filtering prior to the evaluation as taught by Matejka in the method for characterizing a microlithographic mask as taught by Totzeck since including wherein the image data recorded by the detector unit during the individual imaging processes are subjected to low-pass filtering prior to the evaluation is commonly used to reduce noise and eliminate numerical artifacts (Matejka, abstract, paras. [0003], [0009]-[0010], [0151]). 
Regarding claim 8, Totzeck as modified by Matejka discloses wherein during the evaluation of the image data recorded by the detector unit, a change in the imaging scale of the imaging optical unit depending on the position of the at least one polarization-optical element during the relevant individual imaging process (Totzeck, Fig. 5, paras. [0090]-[0098], the images formed from the different polarization states are subjected to scaling the shift amount) and an image offset depending on the position of the at least one polarization-optical element during the relevant individual imaging process are at least partly corrected (Totzeck, Fig. 5, para. [0077], the image offset caused by the polarizer is corrected). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Totzeck as modified by Matejka as applied to claim 7 above, and further in view of Daneshpanah.
Regarding claim 10, Totzeck as modified by Matejka does not appear to explicitly describe wherein for each pixel of the detector unit a focus stack is recorded in the form of a plurality of individual image representations that differ from one another in respect of the respective distance between mask and imaging optical unit, wherein a correction of the relative focal position is carried out pixel- by-pixel by individually fitting the image data respectively obtained per pixel when recording a focus stack.
Daneshpanah discloses wherein for each pixel of the detector unit a focus stack is recorded in the form of a plurality of individual image representations that differ from one another in respect of the respective distance between mask and imaging optical unit, wherein a correction of the relative focal position is carried out pixel- by-pixel by individually fitting the image data respectively obtained per pixel when recording a focus stack (Figs. 1-4, paras. [0019]-[0020], [0026]-[0031], [0034]-[0040], a through-focus image stack for the pixels of the image sensor is obtained by acquiring multiple images of the same measurement site at different focus settings, and corrections are applied to correct the resulting image by comparing the images to a simulated reference image pixel-by-pixel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein for each pixel of the detector unit a focus stack is recorded in the form of a plurality of individual image representations that differ from one another in respect of the respective distance between mask and imaging optical unit, wherein a correction of the relative focal position is carried out pixel- by-pixel by individually fitting the image data respectively obtained per pixel when recording a focus stack as taught by Daneshpanah in the method for characterizing a microlithographic mask as taught by Totzeck as modified by Matejka since including wherein for each pixel of the detector unit a focus stack is recorded in the form of a plurality of individual image representations that differ from one another in respect of the respective distance between mask and imaging optical unit, wherein a correction of the relative focal position is carried out pixel- by-pixel by individually fitting the image data respectively obtained per pixel when recording a focus stack is commonly used to improve mask pattern measurement accuracy and to increase mask coverage (Daneshpanah, paras. [0015], [0037], [0041]) for improved mask characterization. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daneshpanah as applied to claim 11 above, and further in view of Budach et al. (US PGPub 2013/0156939, Budach hereinafter).
Regarding claim 12, as best understood, Daneshpanah does not appear to explicitly describe wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm.
Budach discloses wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm (Figs. 2-8, paras. [0086], [0089], [0091], [0101], [0104], the mask 200 is for an exposure wavelength of 13.5 nm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm as taught by Budach in the method for characterizing a microlithographic mask as taught by Daneshpanah since including wherein the mask is designed for a working wavelength of less than 250 nm, in particular for a working wavelength of less than 200 nm, more particularly for a working wavelength of less than 15 nm is commonly used to accurately characterize an EUV mask capable of increasingly fine pattern resolution for identifying and repairing defects of the mask (Budach, paras. [0003], [0020]). 


Allowable Subject Matter
Claims 1-6, 13, and 15-20 are allowed.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious wherein this evaluation includes a conversion of the image data obtained in the individual imaging processes, in each case on the basis of at least one calibration image obtained by imaging a structure-free region of the mask onto the detector unit; wherein the calibration image respectively used during this conversion is chosen differently depending on the position of the at least one polarization-optical element during the relevant individual imaging process. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Totzeck discloses a method for characterizing a microlithographic mask, wherein structures of a mask intended for use in a lithography process in a microlithographic projection exposure apparatus are illuminated by an illumination optical unit and wherein the mask is imaged onto a detector unit by an imaging optical unit (Fig. 5, paras. [0008], [0014], [0028], [0069]-[0074], [0076]-[0079], the mask 1 is imaged onto a detector 6 by illuminating the mask with necessary illumination optics and imaging the mask onto the detector with imaging optics), wherein the detector unit has a plurality of pixels (Fig. 5, paras. [0070], [0071], [0074], [0079], [0082], [0086], [0102], [0117], detector 6 includes a plurality of pixels); wherein a plurality of individual imaging processes are carried out with a pixel resolution specified by the detector unit, wherein these individual imaging processes differ from one another in respect of the position of at least one polarization-optical element situated in the imaging optical unit (Fig. 5, paras. [0070], [0072]-[0078], [0079], [0082], [0086], [0102], [0117], s-polarized and p-polarized components are successively imaged on detector 6 having a resolution set by the number of pixels of the plurality of pixels of the detector. Optical element 5 is introduced into the imaging unit for p-polarized beam detection); wherein image data recorded by the detector unit are evaluated in an evaluation unit (paras. [0028], [0074], an evaluating unit combines the images from the detector), wherein polarization-dependent effects on account of a polarization dependence of the interference of electromagnetic radiation that takes place in the wafer plane during the operation of the microlithographic projection exposure apparatus are emulated during this evaluation (Fig. 5, paras. [0028], [0070], [0072]-[0078], [0079], [0081]-[0082], [0086], [0102], [0107]-[0108], [0114]-[0117], the evaluation unit determines the total image of the mask having structures to provide information about the intensity and the polarization characteristics of the mask image. The inspection system thus emulates the exposure system). Totzeck does not describe or render obvious wherein this evaluation includes a conversion of the image data obtained in the individual imaging processes, in each case on the basis of at least one calibration image obtained by imaging a structure-free region of the mask onto the detector unit; wherein the calibration image respectively used during this conversion is chosen differently depending on the position of the at least one polarization-optical element during the relevant individual imaging process.
Poortinga et al. (US PGPub 2011/0090329) discloses normalizing the intensities of pixels by using reference measurements obtained using structure-free locations of a mask (para. [0034]), but Poortinga does not describe or render obvious wherein the calibration image respectively used during this conversion is chosen differently depending on the position of the at least one polarization-optical element during the relevant individual imaging process.
Seitz (US Patent No. 9,222,897) discloses normalizing the total intensity of the measured aerial image using a featureless mask (col. 2, lines 48-67, col. 3, lines 1-18, col. 8, lines 27-41), but Seitz does not describe or render obvious wherein the calibration image respectively used during this conversion is chosen differently depending on the position of the at least one polarization-optical element during the relevant individual imaging process.
Kamp-Froese et al. (US PGPub 2020/0363737) discloses using a structureless region of a mask to perform calibration (paras. [0041], [0048]), but Kamp-Froese does not describe or render obvious wherein the calibration image respectively used during this conversion is chosen differently depending on the position of the at least one polarization-optical element during the relevant individual imaging process.


Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious wherein this correction is implemented by virtue of a stretching center of centric stretching exerted on an image recorded by the detector unit being displaced relative to the center of a camera field of the detector unit by a value that depends on the position of the at least one polarization-optical element. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882